DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 01/10/2022 has been entered and made of record.
Response to Arguments/Amendments
Examiner’s Notes: Applicant stated in the Remarks on page 8, lines 4-5, that claims 4, 5, 10 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Grimberg Ernest et al. [US 20190346337 A1]. This statement is incomplete. Claim 4, 5, 10 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Grimberg Ernest et al. [US 20190346337 A1] in view of O'Neill Mary Morabito et al. [US 20170006227 A1].

Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claims 1 and 8 Applicant argues that the Grimberg reference does not teach the limitations added to claim 1 and claim 8. In support of this assertion, if the Grimberg reference performed these steps as amended into these claims, it would not require a cooled detector. Specifically, the Examiner cites paragraphs [0073], [0074], and [0075] of the Grimberg reference. In these passages, the first and second spectral band images are analyzed to detect changes using correlation. In contrast, the claim amendments require calculation of flux variance. In paragraph 
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, 3 and 5, Examiner contends the Applicant is relying on subject matter that are recited in the claims to formulate an argument. Nowhere in the claims is suggested the invention does not require a cooled detector. Nowhere in the claims is the flux variance defined as equation (1). The Examiner is not permitted to import a limitation from the specification (MPEP 2173).
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detector does not require cooling and the flux variance is defined as equation (1) from ¶0075 of the specification) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Accordingly, Examiner maintains Grimberg as a valid reference for further rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘calculating flux variance to enhance turbulence flow’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 5, 8-11 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Grimberg Ernest et al. [US 20190346337 A1: already of record] in view of O'Neill Mary Morabito et al. [US 20170006227 A1: already of record].
Regarding claim 1, Ernest teaches:
1. A system for monitoring for a gas leak from a gas containing structure (i.e. System and method of quantifying a gas leak in a specified field of view are disclosed- Abstract) comprising: 
a lens configured to receive an image of a scene of interest (i.e. Optics 114- ¶0024, fig. 1… (e.g., lens' area)- ¶0053), the scene of interest containing a gas containing structure containing a gas being (i.e. pipes valves or any other gas carrying components- ¶0003… a system for quantifying a gas leak in a specified field of view- ¶0005); 
a filter located after the lens (i.e. System 100 may comprise a filters assembly 120- ¶0026), the filter having one or more passbands (i.e. First band-pass filter 122 may be arranged to transmit electromagnetic radiation ranging within a first spectral band- ¶0026) that pass wavelengths which match one or more emission or reflectively wavelengths of the gas being monitored (i.e. The first spectral band may be determined based on the type of the leaking gas- ¶0026); 
a detector arranged to receive the image after the image passes through the lens and the filter (i.e. detector 116- ¶0024, fig. 1), the detector configured to generate image data representing the scene including gas containing structure (i.e. Detector 116 may be arranged to generate, based on the detected electromagnetic radiation, at least one image of the specified field of view. In some embodiments, the specified field of view comprises a leaking gas- ¶0024); 
a processor configured to process the image data by executing machine executable code (i.e. These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or portion diagram or portions thereof- ¶0111); 
a memory configured to store non-transitory machine executable code (i.e. These computer program instructions can also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or portion diagram portion or portions thereof- ¶0112), the machine executable code configured to: 
(i.e. Detection unit 150 may be arranged to determine, at each gas leak detection cycle, based on at least a portion of the multiple first spectral band images, a first change that is suspected as a gas leak in the specified field of view- ¶0073… Detection unit 150 may be arranged to determine, at each gas leak detection cycle, based on at least a portion of the multiple second spectral band images, a second change that is suspected as a gas leak in the specified field of view- ¶0074 In various embodiments, the first change and/or the second change that are suspected as a gas leak may be due to, for example, air turbulence, water vapors release, steam release, dust flow and/or the gas leak in the specified field of view- ¶0075); and 
generate and send an alert in response to the identification of a turbulence flow (i.e. whether the first change and/or the second change is a gas leak; and determine a total number of gas leak detections in the predetermined number of gas detection cycles and further to determine, based on the total number of gas detections and a predetermined gas leak detections threshold, whether activation of a gas leak alarm is required- ¶0007).
However, Ernest does not teach explicitly:
by calculating flux variance to enhance turbulence flow;
In the same field of endeavor, Morabito teaches:
by calculating flux variance to enhance turbulence flow (i.e. For one or more pixel variance values, calculating mean variance from one or more sets of pixel variance values and compensating for platform motion to determine turbulence data proportional to the index of refraction structure constant (cn2)- ¶0012) to create variance image (i.e. calculating variance data over time for pixels in the image stack to create a single variance image- ¶0011, equations 9-11).
cn2(Morabito- ¶0056).

Regarding claim 2, Ernest and Morabito teach all the limitations of claim 1 and Ernest further teaches:
wherein the gas containing structure is selected from the following group of gas containing structures: pipe, pipeline, tank, barrel, hose, tanker, container, or any structure that contains a gas needing to be monitored (i.e. pipes valves or any other gas carrying components.- ¶0003).

Regarding claim 4, Ernest and Morabito teach all the limitations of claim 1. 
However, Ernest does not teach explicitly:
wherein process the image data comprises calculating the flux variance of a frame stack to enhance turbulence to create variance image.
In the same field of endeavor, Morabito teaches:
wherein process the image data comprises calculating the flux variance of a frame stack to enhance turbulence (i.e. For one or more pixel variance values, calculating mean variance from one or more sets of pixel variance values and compensating for platform motion to determine turbulence data proportional to the index of refraction structure constant (cn2)- ¶0012) to create variance image (i.e. calculating variance data over time for pixels in the image stack to create a single variance image- ¶0011, equations 9-11).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ernest with the teachings of Morabito to pick the best pixels in the image to be processed prior to the determination of cn2(Morabito- ¶0056).


further comprising, 
using a clustering algorithm to cluster pixels represented by the image data that are above a signal to noise threshold (i.e. further comprising determining 352, in the at least one ratio image, a first region having a first region contour and comprising pixels having a signal to noise ratio (SNR) value that is above or below a predetermined SNR threshold value (e.g., as described above with respect to FIG. 2A and FIGS. 3A-3B)- ¶0097)and 
analyze cluster objects (i.e. First region contours 210a, 210b in FIG. 3A and FIG. 3B indicate first regions 220a, 220b- ¶0083) for flow patterns indicating gas flow (i.e. In some embodiments, method 300 further comprising determining 358, based on the first region contour, the first region area and the specified environmental conditions, the flowrate of the leaking gas in the specified field of view (e.g., as described above with respect to FIG. 2A)- ¶0097).

Regarding claim 8, method claim 8 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 9, Ernest and Morabito teach all the limitations of claim 8 and Ernest further teaches:
comprising providing a lens (i.e. comprising optics 114 in association with a detector 116- ¶0024) and adjusting the lens (i.e. Optics 114 may be arranged- ¶0024) to control (i.e. to focus- ¶0024) the portion of the gas containment structure and the area around the gas containment structure that is presented to the filter and detector (i.e. electromagnetic radiation in a first spectral band that coincides with a non-transparent leaking gas spectral band. A second non-cooled band-pass filter transmits only electromagnetic radiation in a second spectral band that coincides with a transparent leaking gas spectral band- ¶0022… to focus electromagnetic radiation onto detector 116 and/or to ensure a desired optical path of the electromagnetic radiation thereof- ¶0024).

Regarding claim 10, method claim 10 corresponds to apparatus claim 4, and therefore is also rejected for the same reason of obviousness as listed above.
Regarding claim 11, method claim 11 corresponds to apparatus claim 5, and therefore is also rejected for the same reason of obviousness as listed above.

Regarding claim 13, Ernest and Morabito teach all the limitations of claim 8 and Ernest further teaches:
	wherein processing the image data further comprises removing or disregarding object movement unrelated to gas leaks from the image based on average flow direction of pixel data (i.e. a respective pixel's average value, based on respective pixels' values of the multiple temporally-sequential first spectral band images and/or to determine for each pixel of the at least one second spectral band image, a respective pixel's average value, based on respective pixels' values of the multiple temporally-sequential second spectral band images- ¶0041… The averaging thereof may be arranged to, for example, reduce a noise in the at least one first spectral band image and the at least one second spectral band image to thereby improve the signal to noise (SNR) ratio of the images thereof- ¶0041).

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Grimberg Ernest et al. [US 20190346337 A1: already of record] in view of O'Neill Mary Morabito et al. [US 20170006227 A1] and further in view of Reichardt Thomas A. et al. [US 7375814 B2: already of record].
Regarding claim 3, Ernest and Morabito teach all the limitations of claim 1. 

wherein process the image data comprises superimposing the identified turbulence flow on a context image to create an alert image and sending the alert image with the alert.
In the same field of endeavor, Thomas teaches: 
wherein process the image data comprises superimposing the identified turbulence flow on a context image to create an alert image and sending the alert image (i.e. In one embodiment of the present invention, display 105 presents image I, which includes an indication of the presence of a gas of interest within a scene being mapped, and may alternatively include a superimposed image of surfaces within the scene being mapped- Col 7, line 6-17) with the alert (i.e. the detector is set to produce an alarm for methane concentrations above the ambient concentration of about 1.5 ppm- Col 1 line 62-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ernest with the teachings of Thomas to allow the imager to be used to rapidly detect and pinpoint leaks of gases (such as hydrocarbons found in leaks at petroleum refineries or in natural gas pipelines) (Thomas- Col 3, line 1-5).

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Grimberg Ernest et al. [US 20190346337 A1: already of record] in view of O'Neill Mary Morabito et al. [US 20170006227 A1: already of record] and further in view of Diduck Victor John [US 6025788 A: already of record].
Regarding claim 7, Ernest and Morabito teach teache all the limitations of claim 1. 
However, Ernest and Morabito do not teach explicitly:
further comprising a communication module configured with a wired or wireless transceiver, the communication module configured to send the alert to provide notification of the gas leak.
In the same field of endeavor, Victor teaches: 
(i.e. this invention pertains to a novel integrated local or remotely operated single or network system for electronically detecting undesirable liquid and/or gas leaks, electronically transmitting by hardwire or remote transmission an alarm signalling such undesirable liquid and/or gas leak to a local or remote control source, electronically receiving the alarm at the local or remote control source, and electronically activating by hardwire or radio or infrared system a mechanism which shuts off a liquid or gas valve to the leak source thereby stopping the undesirable liquid and/or gas leak- Col 1, line 6-19).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ernest with the teachings of Victor for building owners to be more comfortable with the reduced risk of accidental liquid or gas damage, and in the case of leaking or noxious gases, alerted as to their safety (Victor- Col 1, 37-47).
Regarding claim 14, method claim 14 corresponds to apparatus claim 7, and therefore is also rejected for the same reason of obviousness as listed above.

Claim 15-19 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Hinnrichs Michele [US 20080048121 A1] Grimberg Ernest et al. [US 20190346337 A1: already of record] in view of O'Neill Mary Morabito et al. [US 20170006227 A1: already of record] and further in view of Germouni Omar et al. [US 7358860 B2: already of record].
Regarding claim 15, Hinnrichs teaches:
15. (currently amended) A system for monitoring and detecting a release of a gas from a monitored area (i.e. An apparatus for detecting incoming radiation- Abstract... This allows the uncooled infrared camera system 10 to detect chemicals leaked or spilled in the environment- ¶0017) comprising: 
(a lens attached to the housing to transmit incoming radiation into a radiation shield unit within the housing- Abstract);
a filter, directed at the monitored area (i.e. background sources 26 such as building materials- ¶0024), having a passband that passes at least one emission wavelength or reflective wavelength of the gas (i.e. The spectral band of interest may cover the absorption spectral region of a specific chemical gas- ¶0020), the filter generating a filtered image (i.e. a bandpass filter within the radiation shield unit to filter the incoming radiation falling outside a predetermined spectral band- Abstract); 
an uncooled a detector configured to receive and generate image data (i.e. an uncooled infrared detector within the radiation shield unit for detecting infrared radiation; wherein the bandpass filter is located along an optical path between the lens and the infrared detector- Abstract) representing the filtered image (i.e. ... optically focusing an image on the uncooled infrared detector 20- ¶0018, figs. 1-2).
However, Hinnrichs does not teach explicitly:
a processor configured to execute machine executable instructions; 
a memory configured to store machine executable instructions that: process the image data to identify and isolate turbulence generated by a release of the gas based on changes in pixel values over time; 
generate an alert configured to notify a person of the gas leak.
In the same field of endeavor, Ernest teaches:
a processor configured to execute machine executable instructions (i.e. These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or portion diagram or portions thereof- ¶0111); 
(i.e. These computer program instructions can also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or portion diagram portion or portions thereof- ¶0112)that: 
process the image data to identify and isolate turbulence generated by a release of the gas based on changes in pixel values over time (i.e. Detection unit 150 may be arranged to determine, at each gas leak detection cycle, based on at least a portion of the multiple first spectral band images, a first change that is suspected as a gas leak in the specified field of view- ¶0073… Detection unit 150 may be arranged to determine, at each gas leak detection cycle, based on at least a portion of the multiple second spectral band images, a second change that is suspected as a gas leak in the specified field of view- ¶0074 In various embodiments, the first change and/or the second change that are suspected as a gas leak may be due to, for example, air turbulence, water vapors release, steam release, dust flow and/or the gas leak in the specified field of view- ¶0075); 
generate an alert configured to notify a person of the gas leak (i.e. whether the first change and/or the second change is a gas leak; and determine a total number of gas leak detections in the predetermined number of gas detection cycles and further to determine, based on the total number of gas detections and a predetermined gas leak detections threshold, whether activation of a gas leak alarm is required- ¶0007).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Hinnrichs with the teachings of Ernest to reduce a noise in the at least one first spectral band image and the at least one second spectral band image to thereby improve the signal to noise (SNR) ratio of the images thereof (Ernest- ¶0041).
However, Hinnrichs and Ernest do not teach explicitly:

In the same field of endeavor, Omar teaches:
a communication module configured to communicate over a network; and send the alert to the person (i.e. If a cryogenic leak is detected, the first computer may send an alarm message via a network interface (I/F) 106 across the network 150 to the second computer 160. In response to receiving the alarm message, the second computer 160 may display an alarm notification 172 on the display 170- Col 3, line 64-67… A user of the second computer 160 may then take appropriate action in response to receiving the alarm notification (e.g., the user may notify a repair crew to report to the location of the cryogenic leak)- Col 4, line 1-13).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Hinnrichs and Ernest with the teachings of Omar to provide the user with an option to take appropriate action such as closing the shut-off valve (Omar- Col 4, line 14-28).

Regarding claim 16, Hinnrichs, Ernest and Omar teach all the limitations of claim 15 and Hinnrichs further teaches:
wherein the lens is configured to focus the gas leaks in the scene image onto the detector (i.e. the lens optically focuses the incoming radiation onto the infrared detector- Abstract... The chemical fluid may be a vapor or aerosol suspended in air, or a liquid on a surface. This allows the uncooled infrared camera system 10 to detect chemicals leaked or spilled in the environment- ¶0017).

Regarding claim 17, Hinnrichs, Ernest and Omar teach all the limitations of claim 15.
However, Hinnrichs does not teach explicitly:

In the same field of endeavor, Ernest teaches:
further comprising an energy source configured to illuminate an area being monitored for release of a gas (i.e. In some embodiments, system 100 may be an active imaging system in which the at least one first spectral band image and the at least one second spectral band image are acquired with an external illumination.- ¶0034).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Hinnrichs with the teachings of Ernest to reduce a noise in the at least one first spectral band image and the at least one second spectral band image to thereby improve the signal to noise (SNR) ratio of the images thereof (Ernest- ¶0041).

Regarding claim 18, Hinnrichs, Ernest and Omar teach all the limitations of claim 15.
However, Hinnrichs and Ernest do not teach explicitly:
	wherein the alert includes an image that shows the gas leak and the monitored area.
In the same field of endeavor, Omar teaches:
wherein the alert includes an image that shows the gas leak and the monitored area (i.e. sending the alarm message across a network to a computer, wherein the alarm message includes one of the second infrared image and a description of a location of the cryogenic leak- Claim 12).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Hinnrichs and Ernest with the teachings of Omar to provide the user with an option to take appropriate action such as closing the shut-off valve (Omar- Col 4, line 14-28).


However, Hinnrichs does not teach explicitly:
wherein the alert includes the type of gas which is leaking (i.e. the specified spectral band of detector 116 is determined based on a type of the leaking gas- ¶0025). 
In the same field of endeavor, Ernest teaches:
wherein the alert includes the type of gas which is leaking (i.e. the specified spectral band of detector 116 is determined based on a type of the leaking gas- ¶0025).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Hinnrichs with the teachings of Ernest to reduce a noise in the at least one first spectral band image and the at least one second spectral band image to thereby improve the signal to noise (SNR) ratio of the images thereof (Ernest- ¶0041).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature:
Zhiping Liu et al. “Image Processing Algorithms for Crack Detection in Welded Structures via Pulsed Eddy Current Thermal Imaging”.
David Terry et al. “Passive Method to Characterize Atmospheric Turbulence”.
Mary O’Neill et al. “Strength of turbulence from video imagery”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488